department of the treasury internal_revenue_service washington d c date number release date cc int b2 tl-n-6298-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject kenneth a hochman assistant district_counsel south florida cc ser sfl mia attn tamara moravia-israel phyllis marcus chief cc intl br2 this memorandum responds to your memorandums dated date november and date in the above-captioned case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend company a company b company c year d year e year f date g h business years in question issue sec_1 whether company a can utilize the sec_1_955a-3 group excess deduction provision of the related group election to reduce its overall taxable_income for tax years in which it did not file a written election tl-n-6298-99 whether company a’s consent to the sec_1_955a-3 related group election of its parent_corporation in year d serves as a related group election by company a in year e and subsequent years whether company a can utilize in year f and subsequent years the sec_1_955a-3 group excess deduction provision of the related group election to reduce its overall taxable_income by making its initial related group election in year f a taxable_year beginning after the repeal of the sec_954 exclusion for reinvested shipping_income conclusion company a cannot utilize the group excess deduction provision of the related group election to reduce its overall taxable_income for tax years in which it did not file a written election company a’s consent to the election of its parent_corporation in year d does not constitute an election by company a in year e and subsequent years company a cannot utilize the group excess deduction by making a related group election that would first be effective in year f a year after the repeal of the sec_954 exclusion for reinvested shipping_income facts company a and its subsidiaries are diversified international companies engaged in h business_company a is a wholly owned domestic subsidiary of company b a domestic_corporation company c is a foreign holding_company that holds the stock of a number of foreign subsidiaries company c was wholly owned by company b on date g a date after the repeal of sec_954 company a purchased from company b the stock of company c company c and its subsidiaries are controlled_foreign_corporations cfcs under sec_957 of the code company a is a us shareholder within the meaning of sec_951 of the code in year d a year before the repeal of sec_954 company b as the u s shareholder of company c and its subsidiaries involved in shipping made the sec_1_955a-3 related group election thus aggregating the investment in foreign_base_company shipping operations of these shipping cfcs company a at the time owned a controlling_interest in several of the cfcs of the related group and consented within the meaning of sec_1_955a-3 to the election by company b after company a purchased the stock of company c from company b on date g it owned all but one of the cfcs of company b’s prior related group in years immediately thereafter company a used the related group election and group excess tl-n-6298-99 deduction provisions in computing the cfcs foreign_base_company_shipping_income even though company a made no related group election in year f approximately years after company a acquired the stock of company c company a began attaching to its u s federal_income_tax return form_1120 a sec_1_955a-3 election related group election listing its cfcs involved in shipping and stating that the cfcs’ foreign_base_company_shipping_income is computed pursuant to that election see sec_1_955a-3 company a’s related group calculations included the use of the group excess deduction in calculating the foreign_base_company_shipping_income of those cfcs sec_1_955a-3 for the years in question company a represents that it has no foreign_base_company_shipping_income resulting from a decrease in qualified_investments_in_foreign_base_company_shipping_operations background the subpart_f provisions enacted in severely limited the general_rule of deferral until repatriation congress provided for immediate taxation of certain categories of income but allowed continued deferral for other classes of income shipping_income was partially favored under the subpart_f regime as congress was encouraging investment in foreign shipping operations pursuant to sec_954 recognition of foreign_base_company_shipping_income was deferred to the extent such income was reinvested in foreign_base_company shipping operations this limited opportunity for deferral ended in when congress repealed sec_954 sec_954 repealed by public law sec_1221 provided that foreign_base_company_income does not include foreign_base_company_shipping_income to the extent that the amount of such income does not exceed the increase for the taxable_year in qualified_investments_in_foreign_base_company_shipping_operations of the controlled_foreign_corporation under the statutory framework in place between and the exclusion for reinvested shipping_income applied only to invested income that was qualified qualified_investments_in_foreign_base_company_shipping_operations are defined in sec_955 as investments in a any aircraft or vessel used in foreign_commerce and b other assets which are used in_connection_with_the_performance_of_services directly related to the use of any aircraft or vessel such term includes but is not limited to investments by a controlled_foreign_corporation in stock or obligations of another controlled_foreign_corporation which is a related_person within tl-n-6298-99 the meaning of sec_954 and which holds assets described in the preceding sentence but only to the extent that such assets are so used under this previously existing statutory framework pursuant to sec_1_955a-3 a controlled_foreign_corporation could calculate its qualified_investments on an individual basis or in conjunction with other controlled_foreign_corporations that qualified as related_persons any qualified_investment would be treated separately unless the taxpayer elected the aggregate approach the regulation provides this election through which a taxpayer can choose to consolidate its qualified_investments with those of related_persons sec_1_955a-3 provides in general that if a united_states_shareholder elects the benefits of sec_955 with respect to a related group of controlled_foreign_corporations then an investment in foreign_base_company shipping operation made by one member of such group will be treated as having been made by another member to the extent provided in paragraph c of this section and each member will be subject_to the other provisions of paragraph c of this section an election once made shall apply for the taxable_year for which it is made and for all subsequent years unless the election is revoked or a new election is made to add one or more controlled_foreign_corporations to election coverage for the manner of making an election under sec_955 and for rules relating to the revocation of such an election see paragraph d of this section for rules relating to the coordination of sec_955 and sec_955 see paragraph e of this section thus a u s shareholder was eligible to make the election only with respect to a related group of cfcs those covered under the election were also entitled to a pro_rata share of any group excess deduction see sec_1_955a-3 however an election as to qualified_investments by related_persons related group election was a prerequisite to use of the group excess deduction the most direct and obvious consequence of the repeal of sec_954 was that taxpayers could no longer exclude foreign base shipping_income by making qualified_investments in foreign base shipping operations the concept of qualified_investments became prospectively obsolete in that taxpayers could no longer except shipping_income from subpart_f and the sum total of excluded income from qualified_investments could no longer be increased however as a result of the repeal of sec_954 the previously excluded income was not subject_to immediate recognition and sec_955 continues to recognize this income only when withdrawn from foreign_base_company shipping operations therefore an accounting of a cfc’s previously excluded income from qualified_investments continues to be necessary and the concept of qualified_investments retains significance for this limited purpose analysis tl-n-6298-99 whether company a can utilize the sec_1_955a-3 group excess deduction provision of the related group election to reduce its overall taxable_income for tax years in which it did not file a written election company a cannot utilize the group excess deduction provision of the related group election to reduce its overall taxable_income for tax years in which it did not file a written election on date g a date within year e company a acquired the stock of company c and its subsidiaries company a made no related group election until year f even though company a had not made a related group election it computed the income of its cfcs on a group basis and used the group excess deduction provisions of the related group election to compute the foreign_base_company_shipping_income of its cfcs for year e and subsequent years during the first five years after acquiring the stock of company c company a added cfcs to its related group computation but still neglected to make a related group election a us shareholder cannot use the group excess deduction provision in calculating foreign_base_company_shipping_income without having made a related group election sec_1_955a-3 provides that a u s shareholder shall make an election under this section to treat two or more controlled_foreign_corporations as a related group for a group_taxable_year and subsequent years by filing a statement to such effect with the return for the taxable_year within which or with which such group_taxable_year ends the statement shall include i the name address taxpayer_identification_number and taxable_year of the united_states_shareholder ii the name address and taxable_year of each controlled_foreign_corporation which is a member of the related group and is to be subject_to the election and iii a schedule showing the calculations by which the amounts described in this section have been determined for the taxable_year for which the election is first effective with respect to each subsequent taxable_year to which the election applies a new schedule showing calculations of such amounts for that taxable_year must be filed with the return for that taxable_year a valid related group election made in the time and manner provided by sec_1_955a-3 is a prerequisite to use of the group excess deduction since no election whatsoever was made for year e and none was made until year f use of the group excess deduction in company a’s computation of the cfcs’ foreign base shipping_income during the years before year f is invalid regardless of whether company a was otherwise eligible to make a valid related group election for those years see issue tl-n-6298-99 whether company a’s consent to the sec_1_955a-3 related group election of its parent_corporation in year d serves as a related group election by company a in year e and subsequent years company a’s consent to the election of its parent_corporation in year d a year before the repeal of sec_954 was effectuated has no effect on company a and does not constitute an election by company a in year e or subsequent years by consenting to the election company a may have enabled company b its parent to make an election under sec_1_955a-3 that would otherwise have been invalid company b controlled company a which held controlling interests in some of the cfcs that were the subject of company b’s election an election under paragraph b iii of this section will not be valid in the case of an election by a u s shareholder the first u s shareholder if- a the first u s shareholder controls a second shareholder b the second u s shareholder controls one or more controlled_foreign_corporations and c any of the controlled_foreign_corporations are the subject of the election by the first u s shareholder unless the second u s shareholder consents to the election by the first u s shareholder sec_1_955a-3 however company a’s consent to company b’s election does not serve as the equivalent of an election by company a sec_1_955a-3 says that an election under sec_1_955a-3 shall have no effect on any other u s shareholder or any other controlled_foreign_corporation therefore the election by company b in year d has no effect on whether company a has made an election in year e and subsequent years whether a can utilize in year f and subsequent years the sec_1_955a-3 group excess deduction provision of the related group election to reduce its overall taxable_income by making its initial related group election in year f a taxable_year beginning after the repeal of the sec_954 exclusion for reinvested shipping_income company a cannot use the group excess deduction to reduce its overall taxable_income by making its initial related group election in year f a year after the repeal of sec_954 company a purchased the stock of company c from company b in year e several years after the repeal of sec_954 even though company a had not made a related group election it reported its cfcs’ foreign_base_company_shipping_income as if a group election had been in effect for year e and subsequent years in year f the fifth tax_year after purchasing the stock company a made its initial related group election tl-n-6298-99 a us shareholder cannot make a related group election which is first to be effective after the repeal of sec_954 during the period when foreign_base_company_shipping_income used for qualified_investments was excludable from subpart_f_income the related group election enabled related_taxpayers to work collectively to minimize that income however this exclusion for qualified_investments in foreign_base_company_shipping_income was repealed as part of the tax_reform_act_of_1986 sec_955 arguably is authority for the related group election under sec_1_955a-3 sec_955 however was not repealed along with sec_954 sec_955 is definitional and thus needed to be retained for purposes of implementing sec_955 which deals with withdrawal of previously excluded subpart_f_income from qualified_investment the retention of sec_955 however does not authorize a u s shareholder to make a related group election which is first effective subsequent to the sec_954 repeal as use of the group excess deduction is predicated upon a valid related group election the group excess deduction is also unavailable under such circumstances in addition subpart_f_income generally is computed on an individual corporation basis neither sec_954 nor sec_1_954-6 which provides rules for determining foreign_base_company_shipping_income allows for computing that income on a group basis sec_1_955a-3 is an exception to the general_rule further a reading of the provisions as a whole leads to the conclusion that sec_1_955a-3 cannot be used to compute foreign_base_company_shipping_income by a company making an initial election after the repeal of sec_954 the title of sec_1_955a-3 election as to qualified_investments by related_persons clearly demonstrates that the election pertains to qualified_investments the concept of qualified_investments became prospectively obsolete with the repeal of sec_954 to permit a first time election after the repeal of sec_954 would contravene the intent of the repeal the language found in sec_1_955a-1 also provides guidance in the analysis at hand sec_1_955a-1 explicitly states that a taxpayer’s share of the group excess deduction constitutes excluded subpart_f_income under sec_954 this language demonstrates that the group excess deduction is dependent upon the sec_954 exclusion as foreign_base_company_shipping_income is no longer excludable under sec_954 the group excess deduction is likewise unavailable to u s shareholders who first elect to use the deduction after repeal of sec_954 the policy consideration implemented by repeal of sec_954 current recognition of shipping_income earned through a foreign_corporation also suggests the curtailment of the group excess deduction tl-n-6298-99 congress has made a judgment that shipping_income is the inherently manipulable type of income rarely subjected to foreign tax that ought to be subject_to subpart_f when earned through a foreign_corporation the committee believes that as a matter of tax policy that judgment should be given full effect h_r rep no pincite the group excess deduction functions by enabling taxpayers to maneuver deductions in order to minimize current taxation an initial attempt to use the group excess deduction after sec_954 repeal would frustrate congress’ intent to fully subject shipping_income to current taxation and prevent manipulation of such income based upon all of the above company a cannot use the group excess deduction for the years in question if you have any further questions please call mark r pollard at _ s phyllis e marcus chief branch office of associate chief_counsel international
